Order, Supreme Court, New York County (Charles Ramos, J.), entered August 8, 2003, which, to the extent appealed from as limited by the briefs, denied defendants’ motions for summary judgment, unanimously affirmed, without costs.
Issues of fact exist, precluding summary judgment, inter alia, the specific terms of a joint venture agreement between the parties; the possible modification thereof by the November 13 letter agreement; and the conduct of the Achenbaum defendants. With respect to the alleged fraudulent conveyance, the determination of insolvency, or what constitutes fair consideration under Debtor and Creditor Law § 273, is generally one of fact to be determined by the circumstances of a particular case (Matter of American Inv. Bank v Marine Midland Bank, 191 AD2d 690, 691-692 [1993]).
We have considered defendants’ remaining arguments and find them to be without merit. Concur—Tom, J.E, Andrias, Saxe, Ellerin and Marlow, JJ.